Citation Nr: 0929077	
Decision Date: 08/04/09    Archive Date: 08/07/09	

DOCKET NO.  04-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability. 

2.  Entitlement to service connection for a chronic right 
knee disability. 

3.  Entitlement to service connection for a chronic left 
ankle disability. 

4.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to November 
1982.  He had many years of service with the Army National 
Guard between June 1983 and December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Albuquerque that denied entitlement to the 
benefits sought.


        REMAND

The case was previously before the Board in December 2006 at 
which time it was remanded for both procedural and 
substantive purposes.  Pursuant to that development, by 
rating decision dated in June 2009, service connection for a 
chronic right wrist disability was granted.  A 10 percent 
rating was assigned, effective April 11, 2003.

The available treatment records clearly reflect that while on 
duty with the National Guard in 1997, the Veteran injured his 
right wrist.  There are a number of reports of treatment and 
evaluation of the Veteran for the right wrist in the months 
thereafter.  No reference was made in the reports to any 
other part of the body.

The initial claim for service connection for the disabilities 
at issue was not received until April 2003.  The Veteran did 
not refer to any post service treatment for any of the 
disabilities at issue in his application form.

He was accorded an examination by a VA physician in May 2009.  
The Veteran indicated to the examiner that he sustained 
disabilities involving the knees, the left ankle, and the 
back at the time he sustained the injury to the right wrist 
in service.  The examiner referred to evidence showing the 
wrist was injured in July 1979, but in reality, the 
contemporaneous records show the wrist was injured in a fall 
in July 1997.  No reference was made to any treatment or 
evaluation by any health care professionals from the time of 
separation from service until the time of the examination.  
The examiner stated that "there were no records from Germany 
found in the C-files or records to substantiate the patient's 
statements and complaints."  He went on to say that the 
injury described as happening in Germany "could" produce the 
clinical findings noted on examination at the present time, 
but documentation of the described injury was not available.  
Nevertheless, the examiner opined that it "can only be 
stated" that the right knee, left ankle, and low back 
problems "are at least as likely as not (50/50 probability) 
be caused by or the result of a service-connected injury."  
The examiner does not provide any reasons for this statement.  
A mere statement of opinion, without more, does not provide 
an opportunity to explore the basis of the opinion.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran 
has not been asked to provide a list of any doctors or other 
health care professionals from whom he has received treatment 
or evaluation for the claimed disorders in the years 
following separation from service.  

The Board believes that further development is in order and 
the case is REMANDED for the following:

1.  The Veteran should be asked to list 
any health care professionals from whom 
or from where he received treatment 
and/or evaluation for claimed left knee, 
right knee, left ankle, and low back 
disabilities in the years between his 
retirement from military service and the 
VA joints examination accorded him in May 
2009.  Every effort should be made to 
obtain any indicated reports from any 
sources identified.  Should there not be 
any records available pertaining to the 
Veteran, this should be so indicated in 
any statement from the pertinent health 
care provider.

2.  The physician who conducted the May 
2009 joints examination at the 
Albuquerque VA Medical Center should be 
contacted and asked to state 
unequivocally that he has reviewed the 
entire evidence of record, to include 
service treatment records for the Veteran 
and two separate green folders that are 
part of the record.  He should be asked 
whether it is his opinion that, based on 
review of these records, particularly 
those pertaining to treatment and 
evaluation of problems the Veteran had 
with his right wrist while on active 
service in 1997, it is more likely than 
not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability of less than 
50 percent) that any current right knee, 
left knee, left ankle, and/or low back 
disorder is related to the Veteran's 
active service or to his service-
connected right wrist disability.  The 
question of secondary service connection 
should be addressed by the examiner as 
part of his comments.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner cannot provide an opinion 
without resort to speculation, this 
should be so indicated.  If the physician 
is not available, then another orthopedic 
examination of the Veteran is authorized 
for the purpose of determining the nature 
and etiology of any disability involving 
the right knee, left knee, left ankle, 
and/or low back.  The claims file and a 
copy of this REMAND should be made 
available to the examiner for review in 
conjunction with the examination and he 
or she should address the same questions 
mentioned above.

3.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity for response.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to insure a complete record for 
appellate review and assist the Veteran with development of 
evidence in connection to his claim.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



